Exhibit 10.1

BROOKS AUTOMATION, INC.


2015 EQUITY INCENTIVE PLAN
1.
DEFINITIONS.



Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Brooks Automation, Inc. 2015 Equity Incentive
Plan, have the following meanings:
“Administrator” means the Board of Directors, unless it has delegated power to
act on its behalf to the Committee, in which case the Administrator means the
Committee.
“Affiliate” means a corporation which, for purposes of Section 424 of the Code,
is a parent or subsidiary of the Company, direct or indirect.
“Agreement” means an agreement between the Company and a Participant pertaining
to a Stock Right delivered pursuant to the Plan in such form as the
Administrator shall approve.
“Board of Directors” means the Board of Directors of the Company.
“Cause” means, with respect to a Participant (a) the willful failure to perform,
or serious negligence in the performance of, the Participant’s duties and
responsibilities for the Company or any of its subsidiaries that remains
uncured, or continues, beyond the fifteenth (15th) day following the date on
which the Company gives the Participant notice specifying in reasonable detail
the nature of the failure or negligence; (b) fraud, embezzlement or other
dishonesty with respect to the Company or any of its subsidiaries or customers;
(c) conviction of, or a plea of guilty or nolo contendere with respect to, a
felony or to any crime (whether or not a felony) that involves moral turpitude;
or (d) breach of fiduciary duty or violation of any covenant of confidentiality,
assignment of rights to intellectual property, non-competition or
non-solicitation of customers or employees; provided, however, that any
provision in an agreement between a Participant and the Company or an Affiliate,
which contains a conflicting definition of Cause for termination and which is in
effect at the time of such termination, shall supersede this definition with
respect to that Participant. The determination of the Administrator as to the
existence of Cause will be conclusive on the Participant and the Company.
“Change in Control” means the occurrence of any of the following events:
(i)
Any Person acquires beneficial ownership (within the meaning of Rule 13d 3
promulgated under the Exchange Act) of thirty-five (35%) percent or more of
either (x) the then outstanding shares of Common Stock of the Company (the
"Outstanding Company Common Stock") or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
that for purposes hereof the following acquisitions shall not constitute a
Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company, or (D) any Business
Combination (but except as provided in subclause (iii) below a Business
Combination may nevertheless constitute a Change in Control under subclause
(iii)); and provided further, that an acquisition by a Person of thirty-five
percent (35%) percent or more but less than fifty (50%) percent of the
Outstanding Company Common Stock or of the combined voting power of the
Outstanding Company Voting Securities shall not constitute a Change in Control
under this subclause (i) if within fifteen (15) days of the Board’s being
advised that such ownership level has been reached, a majority of the "Incumbent
Directors" (as hereinafter defined) then in office adopt a resolution approving
the acquisition of that level of securities ownership by such Person; or



(ii)
Individuals who, as of the date of grant, constituted the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board;
provided, that any individual who becomes a member of the Board subsequent to
the date of grant and whose election or nomination for election was approved by
a vote of at least two-thirds of the Incumbent Directors shall be treated as an
Incumbent Director





--------------------------------------------------------------------------------



unless he or she assumed office as a result of an actual or threatened election
contest with respect to the election or removal of directors; or


(iii)
There is consummated a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case unless, following
such Business Combination, (x) the Persons who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and of the combined voting
power of the Outstanding Company Voting Securities immediately prior to the
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination in substantially the same proportions
as their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and of the combined voting power of the
Outstanding Company Voting Securities, as the case may be, (y) unless in
connection with such Business Combination a majority of the Incumbent Directors
then in office determine that this clause (iii) does not apply to such Business
Combination, no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or of
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, thirty-five (35%) percent or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, except to the extent that such ownership existed prior to the
Business Combination and (z) at least a majority of the members of the Board
resulting from such Business Combination were Incumbent Directors at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination.



(iv)
The stockholders of the Company approve a complete liquidation or dissolution of
the Company;



provided, that if any payment or benefit payable hereunder upon or following a
Change in Control would be required to comply with the limitations of Section
409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under Section
409A of the Code, such payment or benefit shall be made only if such Change in
Control constitutes a change in ownership or control of the Company, or a change
in ownership of the Company’s assets in accordance with Section 409A of the
Code,
”Code” means the United States Internal Revenue Code of 1986, as amended
including any successor statute, regulation and guidance thereto.
“Committee” means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan the composition of which shall at all times satisfy the provisions of
Section 162(m) of the Code.
“Common Stock” means shares of the Company’s common stock, $.01 par value per
share.
“Company” means Brooks Automation, Inc., a Delaware corporation.
“Consultant” means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Affiliates, provided that such
services are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s or its Affiliates’ securities.
“Disability” or “Disabled” means permanent and total disability as defined in
Section 22(e)(3) of the Code.
“Employee” means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.




--------------------------------------------------------------------------------



“Fair Market Value” of a Share of Common Stock means:
(1)If the Common Stock is listed on a national securities exchange or traded in
the over‑the‑counter market and sales prices are regularly reported for the
Common Stock, the closing or, if not applicable, the last price of the Common
Stock on the composite tape or other comparable reporting system for the trading
day on the applicable date and if such applicable date is not a trading day, the
last market trading day prior to such date;


(2)If the Common Stock is not traded on a national securities exchange but is
traded on the over‑the‑counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and


(3)If the Common Stock is neither listed on a national securities exchange nor
traded in the over‑the‑counter market, such value as the Administrator, in good
faith, shall determine in compliance with applicable laws.


“ISO” means an option intended to qualify as an incentive stock option under
Section 422 of the Code.
"Non-Qualified Option" means an option which is not intended to qualify as an
ISO.
“Option” means an ISO or Non‑Qualified Option granted under the Plan.
“Participant” means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.
“Performance Based Award” means a Stock Grant or Stock-Based Award based on the
attainment of written Performance Goals as set forth in Paragraph 9 hereof.
“Performance Goals” means performance goals based on one or more of the
following criteria: (i) pre-tax income or after-tax income; (ii) income or
earnings including operating income, earnings before or after taxes, interest,
depreciation, amortization, and/or extraordinary or special items; (iii) net
income excluding amortization of intangible assets, depreciation and impairment
of goodwill and intangible assets and/or excluding charges attributable to the
adoption of new accounting pronouncements; (iv) earnings or book value per share
(basic or diluted); (v) return on assets (gross or net), return on investment,
return on capital, return on invested capital, or return on equity; (vi) return
on revenues; (vii) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (viii) economic value created; (ix) operating margin
or profit margin; (x) stock price or total shareholder return; (xi) income or
earnings from continuing operations; (xii) cost targets, reductions and savings,
expense management, productivity and efficiencies; (xiii) operational
objectives, consisting of one or more objectives based on achieving progress in
research and development programs or achieving regulatory milestones related to
development and or approval of products; and (xiv) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration or market share of one or more products or customers, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions. Where applicable, the Performance Goals may be expressed in terms
of a relative measure against a set of identified peer group companies or in
terms of attaining a specified level of the particular criterion or the
attainment of a percentage increase or decrease in the particular criterion, and
may be applied to one or more of the Company or an Affiliate of the Company, or
a division or strategic business unit of the Company, all as determined by the
Committee. The Performance Goals may include a threshold level of performance
below which no Performance-Based Award will be issued or no vesting will occur,
levels of performance at which Performance-Based Awards will be issued or
specified vesting will occur, and a maximum level of performance above which no
additional issuances will be made or at which full vesting will occur. Each of
the foregoing Performance Goals shall be evaluated in an objectively
determinable manner in accordance with Section 162(m) of the Code, where
applicable, and shall be subject to certification by the Committee. The
Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of




--------------------------------------------------------------------------------



unusual or non-recurring events affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles provided that any such change shall at all times satisfy
the provisions of Section 162(m) of the Code.
“Person” means any individual, entity or other person, including a group within
the meaning of Sections 13(d) or 14(d) (2) of the Exchange Act.
“Plan” means this Brooks Automation, Inc. 2015 Equity Incentive Plan.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.
“Stock-Based Award” means a grant by the Company under the Plan of an equity
award or an equity based award which is not an Option or a Stock Grant, which
the Committee may, in its sole discretion, structure to qualify in whole or in
part as “performance-based compensation” under Section 162(m) of the Code.
“Stock Grant” means a grant by the Company of Shares under the Plan, which the
Committee may, in its sole discretion, structure to qualify in whole or in part
as “performance-based compensation” under Section 162(m) of the Code.
“Stock Right” means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan -- an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.
“Survivor” means a deceased Participant’s legal representatives and/or any
person or persons who acquired the Participant’s rights to a Stock Right by will
or by the laws of descent and distribution.


2.
PURPOSES OF THE PLAN.



The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company and its Affiliates in order to attract
and retain such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate. The Plan provides for the granting of
ISOs, Non‑Qualified Options, Stock Grants and Stock-Based Awards.
3.
SHARES SUBJECT TO THE PLAN.



(a)    The number of Shares which may be issued from time to time pursuant to
this Plan shall be the sum of: (i) 5,000,000 shares of Common Stock and (ii) any
shares of Common Stock that are represented by awards granted under the
Company’s Amended and Restated 2000 Equity Incentive Plan that are forfeited,
expire or are cancelled without delivery of shares of Common Stock or which
result in the forfeiture of shares of Common Stock back to the Company on or
after February 5, 2015, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 25 of this Plan; provided, however, that in no event
will more than 5,000,000 ISOs be granted under this Plan.
(b)    If an Option ceases to be “outstanding”, in whole or in part (other than
by exercise), or if the Company shall reacquire (at not more than its original
issuance price) any Shares issued pursuant to a Stock Grant or Stock-Based
Award, or if any Stock Right expires or is forfeited, cancelled, or otherwise
terminated or results in any Shares not being issued, the unissued or reacquired
Shares which were subject to such Stock Right shall again be available for
issuance from time to time pursuant to this Plan. Notwithstanding the foregoing,
if a Stock Right is exercised, in whole or in part, by tender of Shares or if
the Company or an Affiliate’s tax withholding obligation is satisfied by
withholding Shares, the number of Shares deemed to have been issued under the
Plan for purposes of the limitation set forth in Paragraph 3(a) above shall be
the number of Shares that were subject to




--------------------------------------------------------------------------------



the Stock Right or portion thereof, and not the net number of Shares actually
issued. However, in the case of ISOs, the foregoing provisions shall be subject
to any limitations under the Code.
4.
ADMINISTRATION OF THE PLAN.



The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Notwithstanding the foregoing,
the Board of Directors may not take any action that would cause any outstanding
Stock Right that would otherwise qualify as performance-based compensation under
Section 162(m) of the Code to fail to so qualify. Subject to the provisions of
the Plan, the Administrator is authorized to:
(a)Interpret the provisions of the Plan and all Stock Rights and to make all
rules and determinations which it deems necessary or advisable for the
administration of the Plan;


(b)Determine which Employees, directors and Consultants shall be granted Stock
Rights;


(c)Determine the number of Shares for which a Stock Right or Stock Rights shall
be granted, provided, however, that in no event shall Stock Rights with respect
to more than 500,000 Shares be granted to any Participant in any fiscal year;


(d)Specify the terms and conditions upon which a Stock Right or Stock Rights may
be granted, provided, however, that Stock Rights shall not vest, and any right
of the Company to restrict or reacquire Shares subject to a Stock Grant shall
not lapse, less than one (1) year from the date of grant, provided that
time-based vesting may accrue incrementally over such one-year period; and
provided further that, nothwithstanding the foregoing, Stock Rights may be
granted to non-employee directors having time-based vesting of less than one (1)
year from the date of grant so long as no more than fifteen percent (15%) of the
Shares reserved for issuance under the Plan pursuant to Paragraph 3(a) above (as
adjusted under Paragraph 25 of this Plan) may be granted in the aggregate
pursuant to such awards from and after February 4, 2015;


(e)Determine Performance Goals no later than such time as required to ensure
that a Performance-Based Award which is intended to comply with the requirements
of Section 162(m) of the Code so complies;


(f)Amend any term or condition of any outstanding Stock Right, other than
reducing the exercise price or purchase price, provided that (i) such term or
condition as amended is not prohibited by the Plan; (ii) any such amendment
shall not impair the rights of a Participant under any Stock Right previously
granted without such Participant’s consent or in the event of death of the
Participant the Participant’s Survivors; and (iii) any such amendment shall be
made only after the Administrator determines whether such amendment would cause
any adverse tax consequences to the Participant, including, but not limited to,
the annual vesting limitation contained in Section 422(d) of the Code and
described in Paragraph 6(b)(iv) below with respect to ISOs and pursuant to
Section 409A of the Code;


(g)Make any adjustments in the Performance Goals included in any
Performance-Based Awards provided that such adjustments comply with the
requirements of Section 162(m) of the Code; and


(h)Adopt any sub-plans applicable to residents of any specified jurisdiction as
it deems necessary or appropriate in order to comply with or take advantage of
any tax or other laws applicable to the Company, any Affiliate or to
Participants or to otherwise facilitate the administration of the Plan, which
sub-plans may include additional restrictions or conditions applicable to Stock
Rights or Shares issuable pursuant to a Stock Right;


provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code and preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs and in accordance with Section 162(m) of the Code for all other Stock
Rights to which the Committee has determined Section 162(m) is applicable.
Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee. In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.
To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it. The Board of
Directors or the Committee may revoke any such allocation or delegation




--------------------------------------------------------------------------------



at any time. Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any director of the
Company or to any “officer” of the Company as defined by Rule 16a-1 under the
Exchange Act.
5.
ELIGIBILITY FOR PARTICIPATION.



The Administrator will, in its sole discretion, name the Participants in the
Plan; provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right. ISOs may be granted only to Employees who are
deemed to be residents of the United States for tax purposes. Non‑Qualified
Options, Stock Grants and Stock-Based Awards may be granted to any Employee,
director or Consultant of the Company or an Affiliate. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in any other grant of Stock Rights or any grant
under any other benefit plan established by the Company or any Affiliate for
Employees, directors or Consultants.
6.
TERMS AND CONDITIONS OF OPTIONS.



Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Administrator may provide that Options be granted
subject to such terms and conditions, consistent with the terms and conditions
specifically required under this Plan, as the Administrator may deem appropriate
including, without limitation, subsequent approval by the shareholders of the
Company of this Plan or any amendments thereto. The Option Agreements shall be
subject to at least the following terms and conditions:
(a)    Non‑Qualified Options: Each Option intended to be a Non‑Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interest of the Company, subject to the
following minimum standards for any such Non‑Qualified Option:
(i)
Exercise Price: Each Option Agreement shall state the exercise price (per share)
of the Shares covered by each Option, which exercise price shall be determined
by the Administrator and shall be at least equal to the Fair Market Value per
share of Common Stock on the date of grant of the Option.



(ii)
Number of Shares: Each Option Agreement shall state the number of Shares to
which it pertains.



(iii)
Vesting: Each Option Agreement shall state the date or dates on which it first
is exercisable and the date after which it may no longer be exercised, and may
provide that the Option rights accrue or become exercisable in installments over
a period of months or years, or upon the occurrence of certain performance
conditions or the attainment of stated goals or events.



(iv)
Additional Conditions: Exercise of any Option may be conditioned upon the
Participant’s execution of a Share purchase agreement in form satisfactory to
the Administrator providing for certain protections for the Company and its
other shareholders, including requirements that:



A.
The Participant’s or the Participant’s Survivors’ right to sell or transfer the
Shares may be restricted; and



B.
The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.



(v)
Term of Option: Each Option shall terminate not more than ten years from the
date of the grant or at such earlier time as the Option Agreement may provide.



(b)    ISOs: Each Option intended to be an ISO shall be issued only to an
Employee who is deemed to be a resident of the United States for tax purposes,
and shall be subject to the following terms and conditions, with such additional
restrictions or changes as the Administrator determines are appropriate but not
in conflict with Section 422 of the Code and relevant regulations and rulings of
the Internal Revenue Service:




--------------------------------------------------------------------------------



(i)
Minimum standards: The ISO shall meet the minimum standards required of
Non‑Qualified Options, as described in Paragraph 6(a) above, except clause (i)
and (v) thereunder.



(ii)
Exercise Price: Immediately before the ISO is granted, if the Participant owns,
directly or by reason of the applicable attribution rules in Section 424(d) of
the Code:



A.
10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, the exercise price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Common Stock on the date of grant of the Option; or



B.
More than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, the exercise price per share of the Shares covered by
each ISO shall not be less than 110% of the Fair Market Value per share of the
Common Stock on the date of grant of the Option.



(iii)
Term of Option: For Participants who own:



A.
10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than ten years from
the date of the grant or at such earlier time as the Option Agreement may
provide; or



B.
More than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than five years from
the date of the grant or at such earlier time as the Option Agreement may
provide.



(iv)
Limitation on Yearly Exercise: The Option Agreements shall restrict the amount
of ISOs which may become exercisable in any calendar year (under this or any
other ISO plan of the Company or an Affiliate) so that the aggregate Fair Market
Value (determined on the date each ISO is granted) of the stock with respect to
which ISOs are exercisable for the first time by the Participant in any calendar
year does not exceed $100,000.

7.
TERMS AND CONDITIONS OF STOCK GRANTS.



Each Stock Grant to a Participant shall state the principal terms in an
Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:
(i)
Each Agreement shall state the purchase price per share, if any, of the Shares
covered by each Stock Grant, which purchase price shall be determined by the
Administrator but shall not be less than the minimum consideration required by
the Delaware General Corporation Law, if any, on the date of the grant of the
Stock Grant;



(ii)
Each Agreement shall state the number of Shares to which the Stock Grant
pertains; and



(iii)
Each Agreement shall include the terms of any right of the Company to restrict
or reacquire the Shares subject to the Stock Grant, including the time period or
attainment of Performance Goals or such other performance criteria upon which
such rights shall accrue and the purchase price therefor, if any.



8.
TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.



The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
phantom stock awards or stock units. The principal terms of each Stock-Based
Award shall be set forth in an Agreement, duly executed by the Company and, to
the extent required by law or requested by the Company, by the Participant. The
Agreement shall be in a form approved by the Administrator and shall contain
terms and conditions which the Administrator determines to be appropriate and in
the best interest of the Company. Each Agreement shall include the terms of any
right of the Company including the right to terminate the Stock-Based Award




--------------------------------------------------------------------------------



without the issuance of Shares, the terms of any vesting conditions, Performance
Goals or events upon which Shares shall be issued.
The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under Section
409A of the Code. Any ambiguities in the Plan shall be construed to effect the
intent as described in this Paragraph 8.
9.
PERFORMANCE BASED AWARDS.



Notwithstanding anything to the contrary herein, during any period when Section
162(m) of the Code is applicable to the Company and the Plan, Stock Rights
granted under Paragraph 7 and Paragraph 8 may be granted by the Committee in a
manner which is deductible by the Company under Section 162(m) of the Code
(“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of written Performance Goals, which must be
objective and approved by the Committee for a performance period of between one
and five years established by the Committee (I) while the outcome for that
performance period is substantially uncertain and (II) no more than 90 days
after the commencement of the performance period to which the Performance Goal
relates or, if less, the number of days which is equal to 25% of the relevant
performance period. The Committee shall determine whether, with respect to a
performance period, the applicable Performance Goals have been met with respect
to a given Participant and, if they have, to so certify and ascertain the amount
of the applicable Performance-Based Award. No Performance-Based Awards will be
issued for such performance period until such certification is made by the
Committee. The number of shares issued in respect of a Performance-Based Award
to a given Participant may be less than the amount determined by the applicable
Performance Goal formula, at the discretion of the Committee. The number of
shares issued in respect of a Performance-Based Award determined by the
Committee for a performance period shall be paid to the Participant at such time
as determined by the Committee in its sole discretion after the end of such
performance period. Nothing in this Section shall prohibit the Company from
granting Stock-Based Awards subject to performance criteria that do not comply
with this Paragraph.
10.
EXERCISE OF OPTIONS AND ISSUE OF SHARES.



An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Paragraph for
the Shares as to which the Option is being exercised, and upon compliance with
any other condition(s) set forth in the Option Agreement. Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option Agreement. Payment
of the exercise price for the Shares as to which such Option is being exercised
shall be made (a) in United States dollars in cash or by check; or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment)
having a Fair Market Value equal as of the date of the exercise to the aggregate
cash exercise price for the number of Shares as to which the Option is being
exercised; or (c) at the discretion of the Administrator, by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal as of the date of exercise to the
aggregate exercise price for the number of Shares as to which the Option is
being exercised; or (d) at the discretion of the Administrator, in accordance
with a cashless exercise program established with a securities brokerage firm,
and approved by the Administrator; or (e) at the discretion of the
Administrator, by any combination of (a), (b), (c) and (d) above or (f) at the
discretion of the Administrator, by payment of such other lawful consideration
as the Administrator may determine. Notwithstanding the foregoing, the
Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.
The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be fully paid, non-assessable Shares.
11.
PAYMENT IN CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND STOCK-BASED AWARDS
AND ISSUE OF SHARES.



Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars in cash or by check; or (b) at the
discretion




--------------------------------------------------------------------------------



of the Administrator, through delivery of shares of Common Stock held for at
least six months (if required to avoid negative accounting treatment) and having
a Fair Market Value equal as of the date of payment to the purchase price of the
Stock Grant or Stock-Based Award; or (c) at the discretion of the Administrator,
by any combination of (a) and (b) above; or (d) at the discretion of the
Administrator, by payment of such other lawful consideration as the
Administrator may determine.
The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Grant or Stock-Based Award was made to
the Participant (or to the Participant’s Survivors, as the case may be), subject
to any escrow provision set forth in the applicable Agreement. In determining
what constitutes “reasonably promptly,” it is expressly understood that the
issuance and delivery of the Shares may be delayed by the Company in order to
comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.
12.
RIGHTS AS A SHAREHOLDER.



No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right except after
due exercise of an Option or issuance of Shares as set forth in any Agreement,
tender of the aggregate exercise or purchase price, if any, for the Shares being
purchased and registration of the Shares in the Company’s share register in the
name of the Participant.
13.
ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.



By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be
transferred by a Participant for value. Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO. The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph. Except as provided above during the Participant’s lifetime a Stock
Right shall only be exercisable by or issued to such Participant (or his or her
legal representative) and shall not be assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.
14.
EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR DEATH OR
DISABILITY.



Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an Employee, director or Consultant)
with the Company or an Affiliate before the Participant has exercised an Option,
the following rules apply:
(i)
A Participant who ceases to be an Employee, director or Consultant of the
Company or of an Affiliate (for any reason other than termination for Cause,
Disability, or death for which events there are special rules in Paragraphs 15,
16, and 17, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in a
Participant’s Option Agreement.



(ii)
Except as provided in Subparagraph (c) below, or Paragraph 16 or 17, in no event
may an Option intended to be an ISO, be exercised later than three months after
the Participant’s termination of employment.



(iii)
The provisions of this Paragraph, and not the provisions of Paragraph 16 or 17,
shall apply to a Participant who subsequently becomes Disabled or dies after the
termination of employment, director status or consultancy; provided, however, in
the case of a Participant’s Disability or death within three months after the
termination of employment, director status or consultancy, the Participant or
the Participant’s Survivors may exercise the Option within one year after the
date of the Participant’s termination of service, but in no event after the date
of expiration of the term of the Option.



(iv)
Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of





--------------------------------------------------------------------------------



an Option, the Administrator determines that, either prior or subsequent to the
Participant’s termination, the Participant engaged in conduct which would
constitute Cause, then such Participant shall forthwith cease to have any right
to exercise any Option.


(v)
A Participant to whom an Option has been granted under the Plan who is absent
from the Company or an Affiliate because of temporary disability (any disability
other than a Disability as defined in Paragraph 1 hereof), or who is on leave of
absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant’s
employment, director status or consultancy with the Company or with an
Affiliate, except as the Administrator may otherwise expressly provide;
provided, however, that, for ISOs, any leave of absence granted by the
Administrator of greater than ninety days, unless pursuant to a contract or
statute that guarantees the right to reemployment, shall cause such ISO to
become a Non-Qualified Option on the 181st day following such leave of absence.



(vi)
Except as required by law or as set forth in a Participant’s Option Agreement,
Options granted under the Plan shall not be affected by any change of a
Participant’s status within or among the Company and any Affiliates, so long as
the Participant continues to be an Employee, director or Consultant of the
Company or any Affiliate.



15.
EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR CAUSE.



Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause prior to
the time that all his or her outstanding Options have been exercised:
(i)
All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated for Cause will immediately be
forfeited.



(ii)
Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination. If the Administrator determines, subsequent to
a Participant’s termination of service but prior to the exercise of an Option,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute Cause, then the right to exercise any
Option is forfeited.



16.
EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.



Except as otherwise provided in a Participant’s Option Agreement:
(i)
A Participant who ceases to be an Employee, director or Consultant of the
Company or of an Affiliate by reason of Disability may exercise any Option
granted to such Participant to the extent that the Option has become exercisable
but has not been exercised on the date of the Participant’s termination of
service due to Disability;



(ii)
In the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of the Participant’s termination of service
due to Disability of any additional vesting rights that would have accrued on
the next vesting date had the Participant not become Disabled. The proration
shall be based upon the number of days accrued in the current vesting period
prior to the date of the Participant’s termination of service due to Disability;



(iii)
A Disabled Participant may exercise the Option only within the period ending one
year after the date of the Participant’s termination of service due to
Disability, notwithstanding that the Participant might have been able to
exercise the Option as to some or all of the Shares on a later date if the
Participant had not been terminated due to Disability and had continued to be an
Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option; and

 
(iv)
The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).





--------------------------------------------------------------------------------



If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.


17.
EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.



Except as otherwise provided in a Participant’s Option Agreement:
(i)
In the event of the death of a Participant while the Participant is an Employee,
director or Consultant of the Company or of an Affiliate, such Option may be
exercised by the Participant’s Survivors to the extent that the Option has
become exercisable but has not been exercised on the date of death;

(ii)
In the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
The proration shall be based upon the number of days accrued in the current
vesting period prior to the Participant’s date of death; and

(iii)
If the Participant’s Survivors wish to exercise the Option, they must take all
necessary steps to exercise the Option within one year after the date of death
of such Participant, notwithstanding that the decedent might have been able to
exercise the Option as to some or all of the Shares on a later date if he or she
had not died and had continued to be an Employee, director or Consultant or, if
earlier, within the originally prescribed term of the Option.

 
18.
EFFECT OF TERMINATION OF SERVICE ON STOCK GRANTS AND STOCK-BASED AWARDS.



In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or a Stock-Based Award and paid the
purchase price, if required, such grant shall terminate.
For purposes of this Paragraph 18 and Paragraph 19 below, a Participant to whom
a Stock Grant or a Stock-Based Award has been issued under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a Disability as defined in Paragraph 1
hereof), or who is on leave of absence for any purpose, shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide.
In addition, for purposes of this Paragraph 18 and Paragraph 19 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.
19.
EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE OTHER
THAN FOR CAUSE, DEATH OR DISABILITY.



Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service for any reason (whether as an Employee, director or
Consultant), other than termination for Cause, death or Disability for which
there are special rules in Paragraphs 20, 21, and 22 below, before all
forfeiture provisions or Company rights of repurchase shall have lapsed, then
the Company shall have the right to cancel or repurchase that number of Shares
subject to a Stock Grant or Stock-Based Award as to which the Company’s
forfeiture or repurchase rights have not lapsed.
20.
EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE FOR
CAUSE.



Except as otherwise provided in a Participant’s Agreement, the following rules
apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause:
(i)
All Shares subject to any Stock Grant or Stock-Based Award that remain subject
to forfeiture provisions or as to which the Company shall have a repurchase
right shall be immediately forfeited to the Company as of the time the
Participant is notified his or her service is terminated for Cause.



(ii)
Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination. If the Administrator determines, subsequent to
a Participant’s termination of service, that either prior or subsequent to the





--------------------------------------------------------------------------------



Participant’s termination the Participant engaged in conduct which would
constitute Cause, then all Shares subject to any Stock Grant or Stock-Based
Award that remained subject to forfeiture provisions or as to which the Company
had a repurchase right on the date of termination shall be immediately forfeited
to the Company.


21.
EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE FOR
DISABILITY.



Except as otherwise provided in a Participant’s Agreement, the following rules
apply if a Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate by reason of Disability: to the extent the forfeiture
provisions or the Company’s rights of repurchase have not lapsed on the date of
Disability, they shall be exercisable; provided, however, that in the event such
forfeiture provisions or rights of repurchase lapse periodically, such
provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant or Stock-Based Award through the date of
Disability as would have lapsed had the Participant not become Disabled. The
proration shall be based upon the number of days accrued prior to the date of
Disability.
The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.
22.
EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF DEATH WHILE AN EMPLOYEE,
DIRECTOR OR CONSULTANT.



Except as otherwise provided in a Participant’s Agreement, the following rules
apply in the event of the death of a Participant while the Participant is an
Employee, director or Consultant of the Company or of an Affiliate: to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of death, they shall be exercisable; provided, however, that
in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant or Stock-Based Award through
the date of death as would have lapsed had the Participant not died. The
proration shall be based upon the number of days accrued prior to the
Participant’s date of death.
23.
PURCHASE FOR INVESTMENT.



Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:
(i)
The person who receives a Stock Right shall warrant to the Company, prior to the
receipt of Shares, that such person is acquiring such Shares for his or her own
account, for investment, and not with a view to, or for sale in connection with,
the distribution of any such Shares, in which event the person acquiring such
Shares shall be bound by the provisions of the following legend (or a legend in
substantially similar form) which shall be endorsed upon the certificate
evidencing the Shares issued pursuant to such exercise or such grant:



“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”
(ii)
At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued in compliance with the
Securities Act without registration thereunder.



24.
DISSOLUTION OR LIQUIDATION OF THE COMPANY.



Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s




--------------------------------------------------------------------------------



Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.
25.
ADJUSTMENTS.



Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement.
(a)    Stock Dividends and Stock Splits. If (i) the shares of Common Stock shall
be subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, each Stock Right and the number of
shares of Common Stock deliverable thereunder shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made
including, in the exercise or purchase price per share, to reflect such events.
The number of Shares subject to the limitations in Paragraph 3(a) and 4(c) shall
also be proportionately adjusted upon the occurrence of such events and the
Performance Goals applicable to outstanding Performance-Based Awards.
(b)    Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to outstanding Options, either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
such Options must be exercised (either (A) to the extent then exercisable or,
(B) at the discretion of the Administrator, any such Options being made
partially or fully exercisable for purposes of this Subparagraph), within a
specified number of days of the date of such notice, at the end of which period
such Options which have not been exercised shall terminate; or (iii) terminate
such Options in exchange for payment of an amount equal to the consideration
payable upon consummation of such Corporate Transaction to a holder of the
number of shares of Common Stock into which such Option would have been
exercisable (either (A) to the extent then exercisable or, (B) at the discretion
of the Administrator, any such Options being made partially or fully exercisable
for purposes of this Subparagraph) less the aggregate exercise price thereof.
For purposes of determining the payments to be made pursuant to Subclause (iii)
above, in the case of a Corporate Transaction the consideration for which, in
whole or in part, is other than cash, the consideration other than cash shall be
valued at the fair value thereof as determined in good faith by the Board of
Directors.
With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall make appropriate provision for the continuation of such Stock
Grants on the same terms and conditions by substituting on an equitable basis
for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding Shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring
entity. In lieu of the foregoing, in connection with any Corporate Transaction,
the Administrator may provide that, upon consummation of the Corporate
Transaction, each outstanding Stock Grant shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising such Stock Grant (to the extent such Stock Grant is no longer subject
to any forfeiture or repurchase rights then in effect or, at the discretion of
the Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction).
In taking any of the actions permitted under this Paragraph 25(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.
(c)    Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the price paid upon such
exercise or acceptance if any, the number of replacement securities which would
have been received if such Option had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.
(d)    Adjustments to Stock-Based Awards. Upon the happening of any of the
events described in Subparagraphs (a), (b) or (c) above, any outstanding
Stock-Based Award shall be appropriately adjusted to reflect the events
described in such




--------------------------------------------------------------------------------



Subparagraphs. The Administrator or the Successor Board shall determine the
specific adjustments to be made under this Paragraph 25, including, but not
limited to the effect of any, Corporate Transaction and Change in Control and,
subject to Paragraph 4, its determination shall be conclusive.
(e)    Modification of Options. Notwithstanding the foregoing, any adjustments
made pursuant to Subparagraph (a), (b) or (c) above with respect to Options
shall be made only after the Administrator determines whether such adjustments
would (i) constitute a “modification” of any ISOs (as that term is defined in
Section 424(h) of the Code) or (ii) cause any adverse tax consequences for the
holders of Options, including, but not limited to, pursuant to Section 409A of
the Code. If the Administrator determines that such adjustments made with
respect to Options would constitute a modification or other adverse tax
consequence, it may refrain from making such adjustments, unless the holder of
an Option specifically agrees in writing that such adjustment be made and such
writing indicates that the holder has full knowledge of the consequences of such
“modification” on his or her income tax treatment with respect to the Option.
This paragraph shall not apply to the acceleration of the vesting of any ISO
that would cause any portion of the ISO to violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in Paragraph 6(b)(iv).
(f)    Modification of Performance-Based Awards. Notwithstanding the foregoing,
with respect to any Performance-Based Award that is intended to comply as
“performance based compensation” under Section 162(m) of the Code, the Committee
may adjust downwards, but not upwards, the number of Shares payable pursuant to
a Performance-Based Award, and the Committee may not waive the achievement of
the applicable Performance Goals except in the case of death or disability of
the Participant.
26.
ISSUANCES OF SECURITIES.



Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.
27.
FRACTIONAL SHARES.



No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.
28.
CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOs



The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non‑Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an Employee of the Company
or an Affiliate at the time of such conversion. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non‑Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non‑Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.
29.
WITHHOLDING.



In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise. If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer. The Administrator in its discretion




--------------------------------------------------------------------------------



may condition the exercise of an Option for less than the then Fair Market Value
on the Participant’s payment of such additional withholding.
30.
NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.



Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Shares
acquired pursuant to the exercise of an ISO. A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such Shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code. If the Employee has died before such Shares are
sold, these holding period requirements do not apply and no Disqualifying
Disposition can occur thereafter.
31.
TERMINATION OF THE PLAN.



The Plan will terminate on November 4, 2024, the date which is ten years from
the earlier of the date of its adoption by the Board of Directors and the date
of its approval by the shareholders of the Company. The Plan may be terminated
at an earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such termination.
Termination of the Plan shall not affect any Stock Rights theretofore granted.
32.
AMENDMENT OF THE PLAN AND AGREEMENTS.



The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment as may be afforded incentive stock options under Section 422 of the
Code (including deferral of taxation upon exercise), and to the extent necessary
to qualify the Shares issuable under the Plan for listing on any national
securities exchange or quotation in any national automated quotation system of
securities dealers and in order to continue to comply with Section 162(m) of the
Code; provided that any amendment approved by the Administrator which the
Administrator determines is of a scope that requires shareholder approval shall
be subject to obtaining such shareholder approval. Other than as set forth in
Paragraph 25 of the Plan, the Administrator may not without shareholder approval
reduce the exercise price of an Option or cancel any outstanding Option in
exchange for a replacement option having a lower exercise price, any Stock Grant
or any other Stock-Based Award, or cash. In addition, the Administrator not take
any other action that is considered a direct or indirect “repricing” for
purposes of the shareholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Shares are listed, including any
other action that is treated as a repricing under generally accepted accounting
principles. Any modification or amendment of the Plan shall not, without the
consent of a Participant, adversely affect his or her rights under a Stock Right
previously granted to him or her. With the consent of the Participant affected,
the Administrator may amend outstanding Agreements in a manner which may be
adverse to the Participant but which is not inconsistent with the Plan. In the
discretion of the Administrator, outstanding Agreements may be amended by the
Administrator in a manner which is not adverse to the Participant. Nothing in
this Paragraph 32 shall limit the Administrator’s authority to take any action
permitted pursuant to Paragraph 25.
33.
EMPLOYMENT OR OTHER RELATIONSHIP.



Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.
34.
SECTION 409A.



If a Participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its Affiliates)
as of his separation from service, to the extent any payment under this Plan or
a Stock-Based Award constitutes deferred compensation (after taking into account
any applicable exemptions from Section 409A of the Code), and to the extent
required by Section 409A of the Code, no payments due under this Plan or a
Stock-Based Award may be made until the earlier of: (i) the first day of the
seventh month following the Participant’s separation from service, or (ii) the
Participant’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, without
interest, on the first day of the seventh month following the Participant’s
separation from service.




--------------------------------------------------------------------------------



The Administrator shall administer the Plan with a view toward ensuring that
Stock Rights under the Plan that are subject to Section 409A of the Code comply
with the requirements thereof and that Options under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Administrator nor any
member of the Board, nor the Company nor any of its Affiliates, nor any other
person acting hereunder on behalf of the Company, the Administrator or the Board
shall be liable to a Participant or any Survivor by reason of the acceleration
of any income, or the imposition of any additional tax or penalty, with respect
to a Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise
35.
INDEMNITY.



Neither the Board nor the Administrator, nor any members of either, nor any
employees of the Company or any parent, subsidiary, or other Affiliate, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with their responsibilities with respect to this
Plan, and the Company hereby agrees to indemnify the members of the Board, the
members of the Committee, and the employees of the Company and its parent or
subsidiaries in respect of any claim, loss, damage, or expense (including
reasonable counsel fees) arising from any such act, omission, interpretation,
construction or determination to the full extent permitted by law.
36.
CLAWBACK.



Notwithstanding anything to the contrary contained in this Plan, the Company may
recover from a Participant any Option, Stock Grant or Stock-Based Award (whether
or not settled) or cause a Participant to forfeit any Option, Stock Grant or
Stock-Based Award (whether or not vested) in the event that the Company’s
Clawback Policy then in effect is triggered.
 
37.
GOVERNING LAW.



This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.




Approved By Brooks Automation, Inc. stockholders on February 4, 2015.




